Exhibit 10.1

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

This CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT, dated as of July 31,
2013 (this “Agreement”), is entered into by and among MARLIN MIDSTREAM PARTNERS,
LP, a Delaware limited partnership (the “Partnership”), MARLIN MIDSTREAM GP,
LLC, a Delaware limited liability company and the general partner of the
Partnership (the “General Partner”), MARLIN IDR HOLDINGS, LLC, a Delaware
limited liability company (“Marlin IDR”), MARLIN MIDSTREAM, LLC, a Texas limited
liability company (“Marlin Midstream”), MARLIN LOGISTICS, LLC, a Texas limited
liability company (“Marlin Logistics”), NUDEVCO PARTNERS, LLC, a Texas limited
liability company (“NuDevco”), NUDEVCO PARTNERS HOLDINGS, LLC, a Texas limited
liability company (“Holdings”), NUDEVCO MIDSTREAM DEVELOPMENT, LLC, a Texas
limited liability company (“NuDevco Midstream Development”), SPARK ENERGY
VENTURES, LLC, a Texas limited liability company (“Spark Energy”) and W. Keith
Maxwell III (“Maxwell”) (each, a “Party” and collectively, the “Parties”).

RECITALS

WHEREAS, the General Partner and NuDevco have caused the formation of the
Partnership, pursuant to the Delaware Revised Uniform Limited Partnership Act
(as amended from time to time, the “Delaware Partnership Act”), for the purpose
of developing, owning, operating and acquiring midstream natural gas and crude
oil logistics assets, as well as engaging in any other business activity that is
approved by the General Partner and that lawfully may be conducted by a limited
partnership organized under the Delaware Partnership Act.

WHEREAS, in order to accomplish the objectives and purposes in the preceding
recital, each of the following actions has been taken prior to the date hereof:

1. NuDevco formed the General Partner under the Delaware Limited Liability
Company Act (as amended from time to time, the “Delaware LLC Act”) and
contributed $1,000 in exchange for all of the limited liability company
interests in the General Partner;

2. NuDevco, as the limited partner, and the General Partner, as the general
partner, formed the Partnership under the Delaware Partnership Act and
contributed $980 and $20, respectively, in exchange for a 98% limited partner
interest (the “Initial LP Interest”) and a 2% general partner interest,
respectively, in the Partnership;

3. NuDevco Midstream Development filed a certificate of amendment under the
Texas Business Organizations Code (as amended from time to time, the “TBOC”) and
changed its name from “Marlin Midstream Services, LLC” to “NuDevco Midstream
Development, LLC”;

4. NuDevco formed Holdings under the TBOC and contributed $1,000 in exchange for
all of the limited liability company interests in Holdings;

5. Maxwell conveyed all of his limited liability company interests in NuDevco
Midstream Development to NuDevco as a capital contribution;

6. NuDevco conveyed all of its limited liability company interests in NuDevco
Midstream Development to Holdings as a capital contribution;

7. NuDevco Midstream Development formed Marlin IDR under the Delaware LLC Act
and contributed $1,000 in exchange for all of the limited liability company
interests in Marlin IDR; and



--------------------------------------------------------------------------------

8. Marlin Logistics filed a certificate of amendment under the TBOC and changed
its name from “FUELCO Energy, LLC” to “Marlin Logistics, LLC”.

WHEREAS, concurrently with the consummation of the transactions contemplated
hereby, each of the matters provided for in Article II will occur in accordance
with its respective terms;

WHEREAS, if the Over-Allotment Option (as defined herein) is exercised, each of
the matters provided for in Article III will occur in accordance with its
respective terms; and

WHEREAS, the members or partners of the Parties have taken or caused to be taken
all limited liability company and partnership action, as the case may be,
required to approve the transactions contemplated by this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms below:

“Closing Date” means the date on which the closing of the purchase and sale of
Common Units to the Underwriters pursuant to the Underwriting Agreement occurs.

“Closing Time” means the time at which the closing of the purchase and sale of
Common Units to the Underwriters pursuant to the Underwriting Agreement occurs.

“Common Unit” means a common unit representing a limited partner interest in the
Partnership having the rights set forth in the Partnership Agreement.

“Current Assets” means cash and cash equivalents, receivables (less allowance
for doubtful accounts), receivables from related parties, intercompany accounts
receivable, inventory (other than materials and supplies inventories) and other
current assets.

“Current Liabilities” means accounts payable, payables to related parties,
intercompany accounts payable, payroll and benefits payable, accrued taxes and
other current liabilities (other than accrued liability – environmental).

“Effective Time” means 12:03 a.m. Eastern Time on the Closing Date.

“IDRs” means the incentive distribution rights in the Partnership having the
rights set forth in the Partnership Agreement.

 

2



--------------------------------------------------------------------------------

“Monell Interest” means the 50% undivided interest in the Monell CO2 processing
plant held by Marlin Midstream immediately prior to the date of this Agreement.

“Offering” means the initial public offering of the Partnership’s Common Units
pursuant to the Registration Statement.

“Omnibus Agreement” means that certain Omnibus Agreement, dated as of the date
of this Agreement, among NuDevco, NuDevco Midstream Development, the General
Partner and the Partnership, as such agreement may be amended, supplemented or
restated from time to time.

“Option Period” means the period from the date of this Agreement to thirty days
after the date of this Agreement.

“Option Units” has the meaning set forth in Article III.

“Original Partnership Agreement” means that certain Limited Partnership
Agreement of the Partnership, dated as of April 19, 2013.

“Over-Allotment Option” has the meaning assigned to it in the Partnership
Agreement.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of the date of this Agreement.

“Registration Statement” means the Registration Statement on Form S-1 filed with
the United States Securities and Exchange Commission (Registration
No. 333-189645), as amended.

“Subordinated Unit” means a subordinated unit representing a limited partner
interest in the Partnership having the rights set forth in the Partnership
Agreement.

“Underwriters” means the underwriting syndicate listed in the Underwriting
Agreement.

“Underwriting Agreement” means a firm commitment underwriting agreement to be
entered into between the Partnership and the underwriters named in the
Registration Statement with respect to the Offering.

ARTICLE II

CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS

Each of the following transactions set forth in Sections 2.1 through 2.12 shall
be completed as of the Effective Time in the order set forth herein:

 

3



--------------------------------------------------------------------------------

2.1 Spark Energy Conveys Interest in Marlin Midstream to Holdings. Spark Energy
hereby grants, distributes, bargains, conveys, assigns, transfers, sets over and
delivers to Holdings all right, title and interest in and to all of its limited
liability company interest in Marlin Midstream, and Holdings hereby accepts such
limited liability company interest as a distribution from Spark Energy.
Immediately following the distribution of such limited liability company
interest, Holdings does hereby continue as the sole member of Marlin Midstream,
Spark Energy does hereby cease to be a member of Marlin Midstream and shall
thereupon cease to have or exercise any right or power as a member of Marlin
Midstream and Marlin Midstream is hereby continued without dissolution.

2.2 Maxwell Conveys Interest in Marlin Logistics to NuDevco. Maxwell hereby
grants, contributes, bargains, conveys, assigns, transfers, sets over and
delivers to NuDevco all right, title and interest in and to all of its limited
liability company interest in Marlin Logistics, and NuDevco hereby accepts such
limited liability company interest as a capital contribution from Maxwell.
Immediately following the conveyance of such limited liability company interest,
NuDevco does hereby continue as the sole member of Marlin Logistics, Maxwell
does hereby cease to be a member of Marlin Logistics and shall thereupon cease
to have or exercise any right or power as a member of Marlin Logistics and
Marlin Logistics is hereby continued without dissolution.

2.3 NuDevco Conveys Interest in Marlin Logistics to Holdings. NuDevco hereby
grants, contributes, bargains, conveys, assigns, transfers, sets over and
delivers to Holdings all right, title and interest in and to all of its limited
liability company interest in Marlin Logistics, and Holdings hereby accepts such
limited liability company interest as a capital contribution from NuDevco.
Immediately following the conveyance of such limited liability company interest,
Holdings does hereby continue as the sole member of Marlin Logistics, NuDevco
does hereby cease to be a member of Marlin Logistics and shall thereupon cease
to have or exercise any right or power as a member of Marlin Logistics and
Marlin Logistics is hereby continued without dissolution.

2.4 Holdings Conveys Interest in Marlin Logistics to Marlin Midstream. Holdings
hereby grants, contributes, bargains, conveys, assigns, transfers, sets over and
delivers to Marlin Midstream all right, title and interest in and to all of its
limited liability company interest in Marlin Logistics, and Marlin Midstream
hereby accepts such limited liability company interest as a capital contribution
from Holdings. Immediately following the conveyance of such limited liability
company interest, Marlin Midstream does hereby continue as the sole member of
Marlin Logistics, Holdings does hereby cease to be a member of Marlin Logistics
and shall thereupon cease to have or exercise any right or power as a member of
Marlin Logistics and Marlin Logistics is hereby continued without dissolution.

2.5 Holdings Conveys Interest in Marlin Midstream to NuDevco Midstream
Development. Holdings hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to NuDevco Midstream Development all right,
title and interest in and to all of its limited liability company interest in
Marlin Midstream, and NuDevco Midstream Development hereby accepts such limited
liability company interest as a capital contribution from Holdings. Immediately
following the conveyance of such limited liability company interest, NuDevco
Midstream Development does hereby continue as the sole member of Marlin
Midstream, Holdings does hereby cease to be a member of Marlin Midstream and
shall thereupon cease to have or exercise any right or power as a member of
Marlin Midstream and Marlin Midstream is hereby continued without dissolution.

 

4



--------------------------------------------------------------------------------

2.6 NuDevco Conveys Interests in the General Partner and the Partnership to
Holdings. NuDevco hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to Holdings all right, title and interest in
and to all of the Initial LP Interest and all of its limited liability company
interest in the General Partner, and Holdings hereby accepts such interests as a
capital contribution from NuDevco. Notwithstanding any provision of the limited
liability company agreement of the General Partner to the contrary, Holdings is
hereby admitted to the General Partner as a member of the General Partner and
hereby agrees that is bound by the limited liability company agreement of the
General Partner. Immediately following such admission, NuDevco does hereby cease
to be a member of the General Partner and shall thereupon cease to have or
exercise any right or power as a member of the General Partner and the General
Partner is hereby continued without dissolution. Notwithstanding any provision
of the Partnership Agreement to the contrary, Holdings is hereby admitted to the
Partnership as a limited partner of the Partnership and hereby agrees that it is
bound by the Original Partnership Agreement. The General Partner hereby
continues as the general partner of the Partnership, and the Partnership is
hereby continued without dissolution.

2.7 Holdings Conveys Interests in the General Partner and the Partnership to
NuDevco Midstream Development. Holdings hereby grants, contributes, bargains,
conveys, assigns, transfers, sets over and delivers to NuDevco Midstream
Development all right, title and interest in and to all of the Initial LP
Interest and all of its limited liability company interest in the General
Partner, and NuDevco Midstream Development hereby accepts such interests as a
capital contribution from Holdings. Notwithstanding any provision of the limited
liability company agreement of the General Partner to the contrary, NuDevco
Midstream Development is hereby admitted to the General Partner as a member of
the General Partner and hereby agrees that it is bound by the limited liability
company agreement of the General Partner. Immediately following such admission,
Holdings does hereby cease to be a member of the General Partner and shall
thereupon cease to have or exercise any right or power as a member of the
General Partner and the General Partner is hereby continued without dissolution.
Notwithstanding any provision of the Partnership Agreement to the contrary,
NuDevco Midstream Development is hereby admitted to the Partnership as a limited
partner of the Partnership and hereby agrees that it is bound by the Original
Partnership Agreement. The General Partner hereby continues as the general
partner of the Partnership, and the Partnership is hereby continued without
dissolution.

2.8 Execution of the Partnership Agreement. The General Partner and NuDevco
Midstream Development, as the organizational limited partner, shall amend and
restate the Original Partnership Agreement by executing the Partnership
Agreement in substantially the form included in Appendix A to the Registration
Statement, with such changes as the General Partner and NuDevco Midstream
Development may agree.

2.9 Marlin Midstream Conveys Monell Interest to NuDevco Midstream Development.
Marlin Midstream hereby grants, distributes, bargains, conveys, assigns,
transfers, sets over and delivers to NuDevco Midstream Development all right,
title and interest in and to its Monell Interest, and NuDevco Midstream
Development hereby accepts such interest as a distribution from Marlin
Midstream.

2.10 NuDevco Midstream Development Conveys Interest in Marlin Midstream to the
General Partner. NuDevco Midstream Development hereby grants, contributes,
bargains, conveys, assigns, transfers, sets over and delivers to the General
Partner all right, title and interest in and to a portion of its limited
liability company interest in Marlin Midstream with a value equal to 2% of the
equity value of the Partnership immediately after the closing of the Offering
(the “Marlin Midstream Interest”), and the General Partner hereby accepts the
Marlin Midstream Interest as a capital contribution from NuDevco Midstream
Development. Notwithstanding any provision of the limited liability company
agreement of Marlin Midstream (the “Marlin Midstream LLC Agreement”) to the
contrary, the General Partner is hereby admitted to Marlin Midstream as a member
of Marlin Midstream and hereby agrees that it is bound by the Marlin Midstream
LLC Agreement. NuDevco Midstream Development hereby continues as a member of
Marlin Midstream with respect to the portion of its limited liability company
interest in Marlin Midstream not transferred to the General Partner.

 

5



--------------------------------------------------------------------------------

2.11 The General Partner Conveys Marlin Midstream Interest to the Partnership.
The General Partner hereby grants, exchanges, bargains, conveys, assigns,
transfers, sets over and delivers to the Partnership all right, title, and
interest in and to all of the Marlin Midstream Interest to the Partnership in
exchange for (a) a continuation of its 2% general partner interest in the
Partnership and (b) the IDRs, and the Partnership hereby accepts the Marlin
Midstream Interest from the General Partner. Notwithstanding any provision of
the Marlin Midstream LLC Agreement to the contrary, the Partnership is hereby
admitted to Marlin Midstream as a member of Marlin Midstream and hereby agrees
that it is bound by the Marlin Midstream LLC Agreement.

2.12 Additional Contribution of Interest in Marlin Midstream. NuDevco Midstream
Development hereby grants, exchanges, bargains, conveys, assigns, transfers,
sets over and delivers to the Partnership all right, title and interest in and
to all of its remaining limited liability company interest in Marlin Midstream
in exchange for (a) 1,849,545 Common Units representing a 10.4% limited partner
interest in the Partnership, and (b) 8,724,545 Subordinated Units representing a
49.0% limited partner interest in the Partnership, and the Partnership hereby
accepts such limited liability company interest. Immediately following such
contribution of such limited liability company interest, the Partnership shall
and does hereby continue as the sole member of Marlin Midstream and NuDevco
Midstream Development shall and does hereby cease to be a member of Marlin
Midstream and shall thereupon cease to have or exercise any right or power as a
member of Marlin Midstream, and Marlin Midstream is continued without
dissolution.

Each of the following transactions set forth in Sections 2.13 through 2.19 shall
be completed as of the Closing Time, and in any event only after completion of
the transactions set forth in Sections 2.1 through 2.12, in the order set forth
herein:

2.13 Public Cash Contribution. The Parties acknowledge that, in connection with
the Offering, public investors, through the Underwriters, have made a capital
contribution to the Partnership of $137,500,000 million in cash in exchange for
6,875,000 Common Units (the “Firm Units”) representing a 38.6% limited partner
interest in the Partnership and new limited partners are being admitted to the
Partnership in accordance therewith.

2.14 Payment of Transaction Expenses and Contribution of Proceeds by the
Partnership. The Parties acknowledge (a) the payment by the Partnership, in
connection with the closing of the Offering, of transaction expenses in the
amount of approximately $3.2 million, excluding underwriting discounts of
$8,250,000 in the aggregate but including a structuring fee of 0.5% of the gross
proceeds of the Offering payable to certain of the Underwriters (the
“Structuring Fee”); and (b) the contribution by the Partnership of approximately
$126.1 million to Marlin Midstream, all of which will be used to repay a portion
of its Existing Credit Facility (as defined below) and to settle the related
interest rate swap liability.

2.15 Entry into Revolving Credit Facility. On July 31, 2013, the Partnership
entered into a $50.0 million senior secured revolving credit facility, which
matures on July 31, 2017, with Société Générale, as administrative agent, and
several other commercial lending institutions, as lenders and letter of credit
issuing banks, with $25.0 million dollars to be borrowed by Marlin Midstream
upon entry into such revolving credit facility, approximately $5.8 million of
which will be used to complete repayment of its existing term loan and revolving
credit facility (the “Existing Credit Facility”), $979,899.38 of which will be
used to pay revolving credit facility origination and commitment fees and the
remainder to be used for general partnership purposes, including to fund
potential future expansion capital expenditures and potential future
acquisitions from NuDevco Midstream Development and third parties.

 

6



--------------------------------------------------------------------------------

2.16 Marlin Midstream Distributes its Interest in Marlin Logistics to the
Partnership. Marlin Midstream hereby grants, distributes, bargains, conveys,
assigns, transfers, sets over and delivers to the Partnership all right, title
and interest in and to all of its limited liability company interest in Marlin
Logistics, and the Partnership hereby accepts such interest as a distribution
from Marlin Midstream. Immediately following the distribution of such interest
in Marlin Logistics, the Partnership does hereby continue as the sole member of
Marlin Logistics, Marlin Midstream does hereby cease to be a member of Marlin
Logistics and shall thereupon cease to have or exercise any right or power as a
member of Marlin Logistics, and Marlin Logistics is hereby continued without
dissolution.

2.17 The General Partner Distributes the IDRs to NuDevco Midstream Development.
The General Partner hereby grants, distributes, bargains, conveys, assigns,
transfers, sets over and delivers to NuDevco Midstream Development all right,
title and interest in and to its interest in the IDRs, and NuDevco Midstream
Development hereby accepts such interest as a distribution from the General
Partner. Such transfer of IDRs shall be registered on the register and other
applicable books and records of the Partnership.

2.18 NuDevco Midstream Development Conveys the IDRs to Marlin IDR as a Capital
Contribution. NuDevco Midstream Development hereby grants, contributes,
bargains, conveys, assigns, transfers, sets over and delivers to Marlin IDR, its
successors and its assigns, for its and their own use forever, all right, title
and interest in and to the IDRs, and Marlin IDR hereby accepts such interest in
the IDRs as a capital contribution from NuDevco Midstream Development and agrees
that it is bound by the Partnership Agreement. Such transfer of IDRs shall be
registered on the register and other applicable books and records of the
Partnership.

2.19 Redemption of the Initial LP Interest from the Partnership and Return of
Initial Capital Contribution. The Partnership hereby redeems the Initial LP
Interest held by NuDevco Midstream Development and hereby refunds and
distributes to NuDevco Midstream Development the initial contribution, in the
amount of $980, made by NuDevco in connection with the formation of the
Partnership, along with any interest or other profit that resulted from the
investment or other use of such initial contribution.

ARTICLE III

EXERCISE OF OVER-ALLOTMENT OPTION

If the Over-Allotment Option is exercised in whole or in part, the Underwriters
will contribute additional cash to the Partnership in exchange for up to an
additional 1,031,250 Common Units on the basis of the initial public offering
price per Common Unit set forth in the Registration Statement less the amount of
underwriting discounts and commissions and Structuring Fee, and the Partnership
shall use the net proceeds from that exercise to redeem from NuDevco Midstream
Development the number of Common Units issued upon such exercise.

ARTICLE IV

FURTHER ASSURANCES

From time to time after the Effective Time, and without any further
consideration, the Parties agree to execute, acknowledge and deliver all such
additional deeds, assignments, bills of sale, conveyances, instruments, notices,
releases, acquittances and other documents, and to do all such other acts and
things, all in accordance with applicable law, as may be necessary or
appropriate (a) more fully to assure that the applicable Parties own all of the
properties, rights, titles, interests, estates, remedies, powers and privileges
granted by this Agreement, or which are intended to be so granted, (b) more
fully and effectively to vest in the applicable Parties and their respective
successors and assigns beneficial and record title to the interests contributed
and assigned by this Agreement or intended to be so and (c) more fully and
effectively to carry out the purposes and intent of this Agreement.

 

7



--------------------------------------------------------------------------------

ARTICLE V

ORDER OF COMPLETION AND EFFECTIVENESS OF TRANSACTIONS

5.1 Order of Completion of Transactions. The transactions provided for in
Sections 2.1 through 2.12 shall be completed as of the Effective Time in the
order set forth in Article II. The transactions provided for in Sections 2.13
through 2.19 shall be completed as of the Closing Time in the order set forth in
Article II. Following the completion of the transactions set forth in Article
II, the transactions provided for in Article III, if they occur, shall be
completed.

5.2 Effectiveness of Transactions. Notwithstanding anything contained in this
Agreement to the contrary, (a) none of the provisions of Sections 2.1 through
2.12 shall be operative or have any effect until the Effective Time and (b) none
of the provisions of Sections 2.13 through 2.19 or Article III shall be
operative or have any effect until the Closing Time, at which respective time
all such applicable provisions shall be effective and operative in accordance
with Section 5.1 without further action by any Party.

ARTICLE VI

MISCELLANEOUS

6.1 Costs. Except for the transaction expenses set forth in Section 2.14,
NuDevco shall pay all expenses, fees and costs, including, but not limited to,
all sales, use and similar taxes arising out of the contributions,
distributions, conveyances and deliveries to be made under Article II and shall
pay all documentary, filing, recording, transfer, deed and conveyance taxes and
fees required in connection therewith. In addition, NuDevco shall be responsible
for all costs, liabilities and expenses (including court costs and reasonable
attorneys’ fees) incurred in connection with the implementation of any
conveyance or delivery pursuant to Article IV (to the extent related to any of
the contributions, distributions, conveyances and deliveries to be made under
Article II).

6.2 Headings; References; Interpretation. All Article and Section headings in
this Agreement are for convenience only and shall not be deemed to control or
affect the meaning or construction of any of the provisions hereof. The words
“hereof,” “herein” and “hereunder” and words of similar import, when used in
this Agreement, shall refer to this Agreement as a whole, and not to any
particular provision of this Agreement. All references herein to Articles and
Sections shall, unless the context requires a different construction, be deemed
to be references to the Articles and Sections of this Agreement. All personal
pronouns used in this Agreement, whether used in the masculine, feminine or
neuter gender, shall include all other genders, and the singular shall include
the plural and vice versa. The use herein of the word “including” following any
general statement, term or matter shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation,” “but not limited to” or other words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that could reasonably fall within the
broadest possible scope of such general statement, term or matter.

6.3 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and assigns.

6.4 No Third Party Rights. The provisions of this Agreement are intended to bind
the Parties as to each other and are not intended to and do not create rights in
any other person or confer upon any other person any benefits, rights or
remedies, and no person is or is intended to be a third party beneficiary of any
of the provisions of this Agreement.

 

8



--------------------------------------------------------------------------------

6.5 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all Parties had signed the same document. All
counterparts shall be construed together and shall constitute one and the same
instrument.

6.6 Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to the principles
of conflicts of law. EACH OF THE PARTIES HERETO AGREES THAT THIS AGREEMENT
INVOLVES AT LEAST U.S. $100,000.00 AND THAT THIS AGREEMENT HAS BEEN ENTERED INTO
IN EXPRESS RELIANCE UPON 6 Del. C. § 2708. EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES (i) TO BE SUBJECT TO THE JURISDICTION OF
THE COURTS OF THE STATE OF DELAWARE AND OF THE FEDERAL COURTS SITTING IN THE
STATE OF DELAWARE, AND (ii) TO THE EXTENT SUCH PARTY IS NOT OTHERWISE SUBJECT TO
SERVICE OF PROCESS IN THE STATE OF DELAWARE, TO APPOINT AND MAINTAIN AN AGENT IN
THE STATE OF DELAWARE AS SUCH PARTY’S AGENT FOR ACCEPTANCE OF LEGAL PROCESS AND
TO NOTIFY THE OTHER PARTY OF THE NAME AND ADDRESS OF SUCH AGENT.

6.7 Severability. If any of the provisions of this Agreement are held by any
court of competent jurisdiction to contravene, or to be invalid under, the laws
of any political body having jurisdiction over the subject matter hereof, such
contravention or invalidity shall not invalidate the entire Agreement. Instead,
this Agreement shall be construed as if it did not contain the particular
provision or provisions held to be invalid and an equitable adjustment shall be
made and necessary provision added so as to give effect to the intention of the
Parties as expressed in this Agreement at the time of execution of this
Agreement.

6.8 Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties. Each such
instrument shall be reduced to writing and shall be designated on its face as an
amendment to this Agreement. Notwithstanding anything in the foregoing to the
contrary, any amendment executed by the Partnership or any of its subsidiaries
shall not be effective unless and until the execution of such amendment has been
approved by the Conflicts Committee of the General Partner’s board of directors.

6.9 Integration. This Agreement and the instruments referenced herein supersede
all previous understandings or agreements among the parties, whether oral or
written, with respect to the subject matter of this Agreement and such
instruments. This Agreement and such instruments contain the entire
understanding of the Parties with respect to the subject matter hereof and
thereof. There are no unwritten oral agreements between the parties. No
understanding, representation, promise or agreement, whether oral or written, is
intended to be or shall be included in or from part of this Agreement unless it
is contained in a written amendment hereto executed by the parties hereto after
the date of this Agreement.

6.10 Deed; Bill of Sale; Assignment. To the extent required and permitted by
applicable law, this Agreement shall also constitute a “deed,” “bill of sale” or
“assignment” of the assets and interests referenced herein.

[Remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties to this Agreement have caused it to be duly
executed as of the date first above written.

 

Marlin Midstream Partners, LP     Marlin Midstream Partners GP, LLC By: Marlin
Midstream GP, LLC, its general partner    

By:

  /s/ W. Keith Maxwell III    

By:

  /s/ W. Keith Maxwell III  

W. Keith Maxwell III

Chief Executive Officer

     

W. Keith Maxwell III

Chief Executive Officer

 

Marlin Midstream, LLC     Marlin Logistics, LLC

By:

  /s/ W. Keith Maxwell III    

By:

  /s/ W. Keith Maxwell III  

W. Keith Maxwell III

Chief Executive Officer

     

W. Keith Maxwell III

Chief Executive Officer

 

NuDevco Midstream Development, LLC     Marlin IDR Holdings, LLC

By:

  /s/ W. Keith Maxwell III    

By:

  /s/ W. Keith Maxwell III  

W. Keith Maxwell III

Chief Executive Officer

     

W. Keith Maxwell III

Chief Executive Officer

 

NuDevco Partners, LLC     NuDevco Partners Holdings, LLC

By:

  /s/ W. Keith Maxwell III    

By:

  /s/ W. Keith Maxwell III  

W. Keith Maxwell III

Chief Executive Officer

     

W. Keith Maxwell III

Chief Executive Officer

 

Spark Energy Ventures, LLC     W. Keith Maxwell III

By:

  /s/ W. Keith Maxwell III    

By:

  /s/ W. Keith Maxwell III  

W. Keith Maxwell III

Chief Executive Officer

     

W. Keith Maxwell III

[Signature Page to Contribution Agreement]